DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 08/20/2019 claims, is as follows: Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) was submitted on 02/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amata (US 20170066086) in view of Ferree (US 20140097168)
Regarding claim 1, Amata discloses a flux-cored welding electrode (tubular welding wire 50) (para. 0016) for producing a higher toughness steel alloy weld deposit (weld deposits for welding steel workpiece) comprising: 
a flux core (powdered core 54) (para. 016; fig. 2); and 
a tubular steel strip (metallic sheath 52) (para. 016; fig. 2); 
wherein the flux core (powdered core 54) comprises, by weight percent of the electrode (tubular welding wire 50): 
zirconium (zirconium) (para. 0029), 
aluminum (aluminum) (para. 0029), 
silicon (silicon) (para. 0028; Table 1), 
magnesium (magnesium) (para. 0020-0021; Table 1), 
manganese (manganese) (para. 0029), 
nickel (nickel zirconium) (para. 0029), 
sodium oxide) (para. 0027), 
titanium dioxide (titanium oxide) (para. 0027), 
silicon dioxide (silicon dioxide) (para. 0027), and 
fluoride (potassium fluoride) (para. 0025).  

    PNG
    media_image1.png
    566
    672
    media_image1.png
    Greyscale

Amata does not disclose boron. 
However, Ferree discloses a flux-cored welding electrode (flux cored welding electrode) comprising boron (boron).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amata’s flux core to include small concentration of boron as taught by Ferree, in order to achieve desired weld metal toughness, tensile, and ductility properties (para. 0003). 
The modification of Amata and Ferree discloses the claimed invention except for the specified concentration of each of elements e.g. 0.25-0.30% zirconium.	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the concentration of each of the elements as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The modification would result in welding process and mechanical strength of the weld to fit desired application (para. 0013 of Amata). 

Regarding claim 2, the modification of Amata and Ferree discloses the flux-cored welding electrode (tubular welding wire 50) (para. 0016), wherein the flux core (powdered core 54) further comprises, by weight percent of the electrode, silicon (silicon) (para. 0028).
The modification of Amata and Ferree does not disclose silicon being 0.08-0.11%. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the concentration of silicon such as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The modification would result in welding process and mechanical strength of the weld to fit desired application (para. 0013 of Amata).

Regarding claim 3, the modification of Amata and Ferree discloses the flux-cored welding electrode (tubular welding wire 50), wherein the flux core (powdered core 54) further comprises, by weight percent of the electrode, silicon dioxide (silicon dioxide) (para. 0027).
The modification of Amata and Ferree does not disclose silicon dioxide being 0.42-0.50%. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the concentration of silicon dioxide such as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The modification would result in welding process and mechanical strength of the weld to fit desired application (para. 0013 of Amata).

Regarding claim 6, Amata discloses the flux-cored welding electrode (tubular welding wire 50), wherein the flux core (powdered core 54) comprises zirconium and silicon in the form of silicon-zirconium metal powder (zirconium silicide) (para. 0029).  

Regarding claim 7, Amata discloses the flux-cored welding electrode (tubular welding wire 50), wherein the flux core (powdered core 54) comprises aluminum (aluminum) and silicon (silicon) in the form of aluminum-zirconium metal powder (para. 0029).

Regarding claim 8, Amata discloses the flux-cored welding electrode (tubular welding wire 50), wherein the zirconium (zirconium), aluminum (aluminum), and silicon (zirconium silicide) in the flux core consists of zirconium, aluminum, and silicon in the form of silicon-zirconium and aluminum-zirconium metal powder (para. 0029).  

Regarding claim 9, Amata discloses the flux-cored welding electrode (tubular welding wire 50), wherein the tubular steel strip (metallic sheath 52) comprises, by weight percent of the tubular steel strip:
Carbon (carbon) (para. 0019), 
Manganese (manganese) (para. 0019), and 
Balance steel (steel), including unavoidable impurities (phosphorus or sulfur) (para. 0019) (According to originally-filed specification, para. 0002 “unavoidable impurities” includes phosphorus and/or sulfur). 
Amata does not disclose:
0.05-0.12% carbon; and
0.30-0.45% manganese. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the concentration of carbon and manganese such as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The modification would result in welding process and mechanical strength of the weld to fit desired application (para. 0013 of Amata).

Regarding claim 10, Amata discloses the flux-cored welding electrode (tubular welding wire 50), wherein the tubular steel strip (metallic sheath 52) comprises, by weight percent of the tubular steel strip:
Carbon (carbon) (para. 0019), 
Manganese (manganese) (para. 0019), and 
Balance steel (steel), including unavoidable impurities (phosphorus or sulfur) (para. 0019) (According to originally-filed specification, para. 0002 “unavoidable impurities” includes phosphorus and/or sulfur). 
Amata does not disclose:
0.06-0.10% carbon; and
0.35-0.40% manganese. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the concentration of carbon and manganese such as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The modification would result in welding process and mechanical strength of the weld to fit desired application (para. 0013 of Amata).

Regarding claim 11, Amata discloses a higher toughness steel alloy weld deposit (weld deposits) produced using the flux-cored welding electrode (tubular welding wire 50) comprising, by weight percent: silicon (silicon) (Table 4). It is noted that there are para. 0013). Amata further discloses the weld deposits exhibit small silicon island formation as compared to conventional wire F6 (para. 0033) (silicon island formation leads to increased weld porosity, para. 0014). 
Amata does not disclose the silicon being 0 to 0.19% silicon. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to recognize that silicon between 0 and 0.19% in the weld deposit is a result-effective variable that can be optimized to yield a predictable result through routine-optimization (see MPEP 2144.05 Section II, A-B), i.e. modifying at least the composition of the wire and/or welding parameter to yield the silicon between 0 and 0.19% in the weld deposit, in order to minimize the silicon island formation which can lead to increased weld porosity (para. 0014 and 0033 of Amata). 

Regarding claim 12, Amata discloses the higher toughness steel alloy weld deposit (weld deposits) comprising, by weight percent: silicon (silicon) (Table 4). It is noted that there are many factors that affect the weld deposits i.e. selection of welding gas, composition of welding wire (para. 0013). Amata further discloses the weld deposits exhibit small silicon island formation as compared to conventional wire F6 (para. 0033; Table 3) (silicon island formation leads to increased weld porosity, para. 0014). 
Amata does not disclose the silicon being 0 to 0.15% silicon. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to recognize that silicon between 0 and 0.15% in the weld deposit is a result-effective variable that can be optimized to yield a predictable (para. 0014 and 0033 of Amata). 

Regarding claim 13, Amata discloses the higher toughness steel alloy weld deposit (weld deposits) further comprising, by weight percent: 
0.90 to 1.60% manganese (manganese) (Table 4); and 
0.01 to 0.12% carbon (carbon) (Table 4). 

Regarding claim 14, Amata discloses the higher toughness steel alloy weld deposit (weld deposits), wherein the weld deposit (weld deposits) comprises, by weight percent: 0 to 0.012% vanadium (vanadium) (Table 4).  

Regarding claim 15, Amata discloses the higher toughness steel alloy weld deposit (weld deposits), wherein the weld deposit (weld deposits) comprises, by weight percent: 0 to 0.10% chromium (chromium) (Table 4).
  
Regarding claim 16, Amata discloses the higher toughness steel alloy weld deposit (weld deposits), wherein the weld deposit (weld deposits) comprises, by weight percent: 0 to 0.01 % molybdenum (molybdenum) (Table 4).
  
Regarding claim 17, Amata discloses the higher toughness steel alloy weld deposit (weld deposits), wherein the weld deposit (weld deposits) comprises, by weight percent: 0 to 0.003% tungsten (tungsten) (Table 4).

Regarding claim 18, Amata discloses the higher toughness steel alloy weld deposit (weld deposits), wherein the weld deposit (weld deposits) comprises, by weight percent: 0 to 0.012% niobium (niobium) (Table 4).
    
Regarding claim 19, Amata discloses the higher toughness steel alloy weld deposit (weld deposits), wherein the weld deposit (weld deposits) comprises, by weight percent: 0.0015 to 0.0065% boron (boron) (Table 4).  

Regarding claim 20, Amata discloses the higher toughness steel alloy weld deposit (weld deposits), in which the as-welded Charpy-V-Notch (CVN) toughness (charpy V-notch toughness) of the weld deposit (weld deposits) at -60 OF is at least 60 ft. lbs (greater than 75 ft. lbs) (para. 0034).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Amata (US 20170066086) and Ferree (US 20140097168), in view of Han (US 20170274482)
Regarding claim 4, the modification of Amata and Ferree discloses the flux-cored welding electrode (tubular welding wire 50), wherein the fluoride is potassium fluoride (para. 0025). 
The modification of Amata and Ferree does not the fluoride being sodium fluoride. 
However, Han discloses a flux-cored wire, wherein sodium fluoride is used as an arc stabilizer (para. 0055-0056). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the potassium fluoride with sodium fluoride to be used in flux core, in order to arrive at the same predictable result, which is to stabilize the arc. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Amata (US 20170066086), Ferree (US 20140097168), and Han (US 20170274482), in view of Barhorst (US 20170165793)
Regarding claim 5, the modification of Amata,Ferree, and Han discloses the flux-cored welding electrode (tubular welding wire 50), wherein the fluoride is potassium fluoride (para. 0025). 
The modification of Amata, Ferree, and Han does not the fluoride being lithium fluoride. 
However, Barhorst discloses a flux-cored welding electrode (tubular welding wire 50), wherein lithium fluoride is used as an arc stabilizer (para. 0028). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the potassium fluoride with lithium fluoride to be used in flux core, which is a known technique to arrive at the same predictable result, which is to stabilize the arc. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761